             Case 1:18-cv-01294-SAG Document 28 Filed 10/09/19 Page 1 of 1


                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF MARYLAND

                                                      *
Kristin Hoey
                                                      *
                    Plaintiff
                                                      *
                       vs.                                          Civil Action No. SAG-18-1294
                                                      *
The Office, LLC, et al.

                 Defendants                           *

                                                   ******

                                          SETTLEMENT ORDER
                                            (LOCAL RULE 111)


          This Court has been advised by the parties that the above action has been settled,

including all counterclaims, cross-claims and third-party claims, if any. Accordingly, pursuant to

Local Rule 111 it is ORDERED that:

          This action is hereby administratively closed.          The entry of this Order is without

prejudice to the right of a party to move for good cause within 90 days to reopen this action if

settlement is not consummated.             If no party moves to reopen, the dismissal shall be with

prejudice.




Date: October 9, 2019                                              /s/
                                                            Stephanie A. Gallagher
                                                            United States District Judge




U.S. District Court (Rev. 9/20/2004)
